Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 1 of 13 PagelD 141

EXHIBIT
66 A”
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 2 of 13 PagelD 142

HR748

One Hundred Sixteenth Congress
of the
United States of America

AT THE SECOND SESSION

Begun and held at the City of Washington on Friday,
the third day of January, two thousand and twenty

An Act

To amend the Interna} Revenue Code of 1986 ta repeal the excise tax on high cost
employer-sponsored health coverage.

Be it enacted by the Senate and House af Representatives of the United
States of America in Congress assembled,

SECTION 1. SHORT TITLE.

This Act may be cited as the “Coronavirus Aid, Relief, and Economic
Security Act” or the “CARES Act”,

SEC. 2, TABLE OF CONTENTS.
The table of contents for this Act is as follows:

Sec, t. Short tthe,
Sec, 2. Table of contents.
Sec, 3, References.

DIVISION A-KEEPING WORKERS PAID AND EMPLOYED, HEALTH CARE SYSTEM
ENHANCEMENTS, AND ECONOMIC STABILIZATION

TITLE I-KEEPING AMERICAN WORKERS PAID AND EMPLOYED ACT

Sec. 1101. Definitions.

Sec. 1102. Paycheck protection prograin.

See. 1103. Entrepreneurial development

Sec. 1104, State trade expansion program.

Sec, 1105, Waiver of matching funds cequirement under the women's business cen-
ter program,

Sec. 1106. Loan forgiveness.

Sec. 1107. Dircet appropriations.

Sec. 1108. Minorhty business development agency.

See, 1209. United States Treasury Program Management Authority.

Sec. 1110. Emergency EDL grants.

Sec. 1111. Resources and services in languages other than English,

Sec, 1112. Subsidy for certain loan payments.

Sec, 1113. Bankruptey.

See. 1114, Emergency rulemaking authority.

TITLE JI--ASSISTANCE FOR AMERICAN WORKERS, FAMILIES, AND
BUSINESSES

Subtide A—Unemployment Insurance Provistons

Sec. 2161. Short utile,

Sec. 2102. Pandemic Unemployment Assistance,

Sec, 2103, Emergency unemployment relief for governmental entities and nonprofit
organizations.

Sec. 2104. Emergency Increase in unemployment compensation benefits,

Sec. 2105. Temporary full Federal funding of the first week of compensable regular
unemployment for States with no walting week.

Sec. 2106, Emergency State staffing flexibility.

See, 2107. Pandemic emergency pl p fon.

Sec, 2108, Temporary financing of short-time compensation payments In States
with programs in law.

See. 2109, Temp y fh ing of short-time Pp ion agr

 

EXHIBIT A
Page 1
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 3 of 13 PagelD 143

H.R. 748—6

DIVISION A-—-KEEPING WORKERS PAID AND
EMPLOYED, HEALTH CARE SYSTEM
ENHANCEMENTS, AND ECONOMIC
STABILIZATION

TITLE I—KEEPING AMERICAN
WORKERS PAID AND EMPLOYED ACT

SEC. 1101. DEFINITIONS.

In this title—

() the terms “Administration” and “Administrator” mean
the Small Business Administration and the Administrator thereof,
respectively; and

2 the term “small business concern” has the
meaning given the term in section 3 of the Small Business Act (15
U.S.C, 636),

SEC, 1102, PAYCHECK PROTECTION PROGRAM,

(a) IN GENERAL. Section 7(a) of the Small Business Act (15 U.S.C. 636{a))
is amended—
(1) in paragraph (2}—
(A) in subparagraph (A), in the matter preceding clause {i), by
seri “and (E)” and inserting “{E), and (F)”; and

B) by sddine at the end the following:

th PARTICIPATION IN THE PAYCHECK PROTECTION PRO-
GRAM.~—In an agreement to participate in a loan on a deferred basis
under paragraph (36), the participation by the Administration shall
be 100 percent.”; and
(2) by adding at the end the following:
(36) PAYCHECK PROTECTION PROGRAM.—

“(A) DeFinitions.—In this paragraph—

“{i) the terms ‘appropriate Federal banking agency’ and
‘insured depository institution’ have the meanings given those
terms in section 3 of the Federal Deposit Insurance Act (12
US.C. 1813);

“(ii} the term ‘covered loan’ means a loan made under
this paragraph during the covered period;

“(iii) the term ‘covered period’ means the period
beginning on February 15, 2020 and ending on June 30, 2020;

“(iv) the term ‘eligible recipient’ means an individual
or entity that is eligible to receive a covered loan;

"(v) the term ‘eligible self-employed individual’ has the
meaning given the term in section 7002(b) of the Families
First Coronavirus Response Act (Public Law 116-127);

“(vi) the term ‘insured credit union’ has the meaning
given the term in section 101 of the Federal Credit Union
Act (12 U.S.C. 1752),

“(viil) the term ‘nonprofit organization’ means an
organization that is described in section 501{c)(3) of the
Internal Revenue Code of 1986 and that is exempt from
taxation under section 501 (a) of such Code;

EXHIBIT A
Page 2
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 4 of 13 PagelD 144

H.R. 748-—7

“(vili) the term ‘payroll costs’ —
“G) means—
“(aa) the sum of payments of any com-
pensation with respect to employees that is a—

"{AA) salary, wage, commission, or similar
compensation;

“(BB) payment of cash tip or equivalent;

"(CC) payment for vacation, parental, family,
medical, or sick leave;

“{DD} allowance for dismissal or separation;

“(EE) payment required for the provisions
of group health care benefits, including
insurance premiums;

“(FR) payment of any retirement benefit; or

(GG) payment of State or local tax
assessed on the compensation of employees;
and

“(ob) the sum of payments of any com-
pensation to or income of a sole proprietor or
independent contractor that is a wage,
commission, income, net earnings from self-
employment, or similar compensation and that is
in an amount that is not more than $100,000 in 1
year, as prorated for the covered period; and
“CID shall not Include—

“(aa) the compensation of an individual employee
in excess of an annual salary of $100,000, as prorated
for the covered period;

“(bb) taxes imposed or withheld under chapters
21, 22, or 24 of the Internal Revenue Code of 1986
during the covered period;

“(cc} any compensation of an employee whose
principal place of residence is outside of the United
States;

“(dd) qualified sick leave wages for which a credit
is allowed under section 7001 of the Families First
Coronavirus Response Act (Public Law 116-127}; or

“{ee) qualified family leave wages for which
a credit is allowed under section 7003 of the
Families First Coronavirus Response Act (Public
Law 116-127); and

“{ix) the term ‘veterans arganization’ means an
organization that is described in section 501{c)(19) of the

Internal Revenue Code that is exempt from taxation under

section 501(a) of such Code.

“(B) PAYCHECK PROTECTION LOANS.—Except as otherwise
provided in this paragraph, the Administrator may guarantee
covered loans under the same terms, conditions, and processes as
a loan made under this subsection.

EXHIBIT A
Page 3
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 5 of 13 PagelD 145

H. R. 748—8

“(C} REGISTRATION OF LOANS.~-Not later than 15 days after the
date on which a loan is made under this paragraph, the
Administration shall register the loan using the TIN (as defined
in section 7701 of the Internal Revenue Code of 1986) assigned
to the borrewer.

“(D) INCREASED ELIGIBILITY FOR CERTAIN SMALL BUSINESSES AND
ORGANIZATIONS. —

“(i) In GENERAL.—During the covered period, in addition
to small business concerns, any business concern, nonprofit
organization, veterans organization, or Tribal business
concern described in section 31(b}(2)(C) shall be eligible to
receive a covered loan If the business concern, nonprofit
organization, veterans organization, or Tribal business
concern employs not more than the greater of—~

“(} 500 employees; or

“(if applicable, the size standard in number of
employees established by the Administration for the
industry in which the business concern, nonprofit
organization, veterans organization, or Tribal business
concern operates.

“(i) INCLUSION OF SOLE PROPRIETORS, INDE-PENDENT
CONTRACTORS, AND ELIGIBLE SELF-EMPLOYED INDIVIDUALS.—

“()) IN GENERAL.—During the covered period,
individuals who operate under a sole proprietorship or
as an independent contractor and eligible self-
employed individuals shall be eligible to recelve a
covered loan.

“(1 DocUMENTATION.--An eligible self-employed
individual, independent contractor, or sole
proprietorship seeking a covered loan shall submit such
documentation as is necessary to establish such
individual as eligible, including payroll tax filings
reported to the Internal Revenue Service, Forms 1099-
MISC, and income and expenses from the sole
proprietorship, as determined by the Administrator and
the Secretary.

“(iii) BUSINESS CONCERNS WITH MORE THAN 1 PHYS-ICAL
LOCATION,— During the covered period, any business concern
that employs not more than S00 employees per physical
location of the business concern and that is assigned a North
American Industry Classification System code beginning with
72 at the time of disbursal shall be eligible to receive a
covered loan.

“(iv) WAIVER OF AFFILIATION RULES—During the covered
period, the provisions applicable to affiliations under section
121.103 of title 13, Code of Federal Regulations, or any
successor regulation, are waived with respect to eligibility for a
covered loan for—

“(1) any business concern with not more than 500
employees that, as of the date on which the covered loan
is disbursed, is assigned a North American Industry
Classification System code beginning with 72;

EXHIBIT A
Page 4
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 6 of 13 PagelD 146

H.R. 748—9

“() any business concern operating as a franchise
that is assigned a franchise identifier code by the
Administration; and

“Un any business concern that
receives financial assistance from a campany licensed
under section 301 of the Small Business Investment
Act of 1958 (15 U.S.C. 681).

“(v) EMpLovEe.—For purposes of determining whether a
business concern, nonprofit organization, veterans
organization, or Tribal business coneern described in section
31(b)(2)(C) employs not more than 500 employees under
clause (i)(I), the term ‘employee’ Includes individuals
employed on a full-time, part-time, or other basis,

“(VIJAFFILIATION-The provisions applicable to
affiliations under section 121.103 of title 13, Code of Federal
Regulations, or any successor thereto, shall apply with
respect to a nonprofit organization and a veterans
organization in the same manner as with respect to a smal!
business concern.

“(E) MAXIMUM LOAN AMOUNT.— During the covered period, with
respect to a covered loan, the maximum loan amount shall be the
lesser of —

“(DQ) the sum of —

"(aa) the product obtained by multiplying—

“(AA) the average total monthly payments by
the applicant for payroll costs incurred during
the 1-year period before the date on which the
loan is made, except that, in the case of an
applicant that {s seasonal employer, as
determined by the Administrator, the average
total monthly payments for payroll shall be for

the 12-week period beginning February 15, 2019,

or at the election of the eligible recipient, March

1, 2019, and ending June 30, 2019; by

“(BB) 2.5; and

“(bb) the outstanding amount of a loan under
subsection (b)(2) that was made during the period
beginning on January 31, 2020 and ending on the date
on which covered Joans are made available to be
refinanced under the covered loan; or “(Il) if
requested by an otherwise eligible recipient

that was not in business during the period beginning

on February 15, 2019 and ending on June 30, 2019,

the sum of—

“(aa) the product obtained by multiplying—

"(AA) the average total monthly payments by
the applicant for payroll costs Incurred during the
period beginning on January 1, 2020 and ending
on February 29, 2020; by

“(BB) 2.5; and

“(bb) the outstanding amount of a loan under
subsection (b}(2} that was made during the period
beginning on January 31, 2020 and ending on the date on
which covered loans are made available to be refinanced
under the covered loan; or

EXHIBIT A
Page 5
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 7 of 13 PagelD 147

H.R. 748-10

“(ii) $10,000,000,

“(F) ALLOWABLE USES OF COVERED LOANS.—

“() [Nn GENERAL.—During the covered period, an eligible
recipient may, in addition to the allowable uses of a loan
made under this subsection, use the proceeds of the covered
Joan for—

“() payroll costs;

“(H) costs related to the continuation of group health
care benefits during periods of paid sick, medical, or family
leave, and insurance premiums;

“(iN) employee = salaries, commissions, or — similar
compensations;

"(V)payments of interest on any mortgage
obligation (which shall not include any prepayment of
or payment of principal on a mortgage obligation);

“(V) rent {including rent under a lease agreement);

“(Vij utilities; and

“(VU) interest on any other debt obligations that
were incurred before the covered period.

“Cii) DELEGATED AUTHORITY.—

"(i IN GENERAL.—For purposes of making cov-
ered loans for the purposes described in clause {i), a
lender approved to make Joans under this subsection
shall be deemed to have been delegated authority by
the Administrator to make and approve covered
loans, subject to the provisions of this paragraph.

“(H) ~ Consipenations.--In evaluating the eligibility
of a borrower for a covered Joan with the terms described
in this paragraph, a lender shall consider whether the
borrower—

“(aa}) was in operation on February 15, 2020; and

“(bb)(AA) had employees for whom the borrower
paid salaries and payroll taxes; or

“(BB) paid independent contractors, as reported
ona Form 1099-MISC,

“GIH) ADDITIONAL LENDERS.—The authority to make loans
under this paragraph shall be extended to additional
lenders determined by the Administrator and the Secretary
of the Treasury to have the necessary qualifications to
process, close, disburse and service loans made with the
guarantee of the Administration.

“Civ) REFINANCE.—A loan made under subsection (b)(2)
during the period beginning on January 31, 2020 and
ending on the date on which covered loans are made
available may be refinanced as part of a covered loan,

"(v) Nonrecourse.—Notwithstanding the waiver of the
personal guarantee requirement or collateral under
subparagraph {]), the Administrator shall have no recourse
against any individual shareholder, member, or partner of
an eligible recipient of a covered loan for nonpayment of
any covered loan, except to

EXHIBIT A
Page 6
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 8 of 13 PagelD 148

H.R. 748-11

the extent that such shareholder, member, or partner uses

the covered loan proceeds for a purpose not authorized

under clause (i).

“(G) BORROWER REQUIREMENTS.—

“(i) Certipication.—An eligible recipient applying for

a covered loan shall make a good faith certification—

“(i) that the uncertainty of current economic
conditions makes necessary the loan request to support
the ongoing operations of the eligible recipient;

“(li) acknowledging that funds will be used to retain
workers and maintain payroll or make mortgage
payments, lease payments, and utility payments;

“(I) that the eligible recipient does not have an
application pending for a loan under this subsection for
the same purpose and duplicative of amounts applied
for or received under a covered loan; and

“(IV) during the period beginning on February 15,
2020 and ending on December 31, 2020, that the
eligible recipient has not received amounts under this
subsection for the same purpose and duplicative of
amounts applied for or received under a covered loan,

“(H) Fee waiver.-~During the covered period, with respect to a
covered loan—

“(Din lieu of the fee otherwise applicable under
paragraph (23)(A), the Administrator shall collect no fee; and

"(ii) in liew of the fee otherwise applicable under
paragraph (18){A), the Administrator shall collect no fee.

“(1) Creoit ELsewHERE.—During the covered period, the
requirement that a smal] business concern is unable to obtain
credit elsewhere, as defined in section 3{h), shall not apply to a
covered loan.

“()) WAIVER OF PERSONAL GUARANTEE REQUIREMENT.— During the
covered period, with respect to a covered loan—

“()no personal guarantee shall be required for the
covered loan; and

“) no collateral shall be required for the covered
loan.

“(K) MATURITY FOR LOANS WITH REMAINING BALANCE AFTER
APPLICATION OF FORGIVENESS.— With respect to a covered loan that
has a remaining balance after reduction based on the loan
forgiveness amount under section 1106 of the CARES Act—~

“(i) the remaining balance shall continue to be guaranteed
by the Administration under this subsection; and

“i the covered [oan shall have a maximum matu-
rity of 10 years from the date on which the borrower applies
for loan forgiveness under that section.

“(L) INTEREST RATE REQUIREMENTS.—-A covered loan shall bear an
interest rate not to exceed 4 percent,

EXHIBIT A
Page 7
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 9 of 13 PagelD 149

H, R. 748-12

“(M) LOAN DEFERMENT,—
“(i) DEFINITION OF IMPACTED BORROWER. —
“(2 IN GENERAL.—Jn this subparagraph, the term
‘impacted borrower’ means an eligible recipient that—
“(aa) is in operation on February 15, 2020;

“(bb) has an application for a covered loan that is
approved or pending approval on or after the date of
enactment of this paragraph.

“(1) PResumpTion.—For purposes of this
subparagraph, an impacted borrower is presumed to have
been adversely impacted by COVID-19.

“(iit) Dererra.—During the covered period, the
Administrator shall—

“(Q) consider cach eligible recipient that applies
for a covered Joan to be an impacted borrower; and

“(irequire Jenders under this subsection to
provide complete payment deferment relief for
impacted borrowers with covered loans for a period of
not less than 6 months, including payment of principal,
interest, and fees, and not more than 1 year.

“(il) SeconDany MARKET.—-During the covered period,
with respect to a covered loan that is sold on the secondary
market, if an investor declines to approve a deferral
requested by a lender under clause (ii), the Administrator
shail exercise the authority to purchase the loan so that the
impacted borrower may receive a deferral for a period of
not less than 6 months, including payment of principal,
interest, and fees, and not more than 1 year.

“{iv} GUIDANCE.—Not later than 30 days after the date
of enactment of this paragraph, the Administrator shall
provide guidance to lenders under this paragraph on the
deferment process described in this subparagraph,

“(N) SECONDARY MARKET SALES.—A covered loan shall be eligible to
be sold in the secondary market consistent with this subsection. The
Administrator may not collect any fee for any guarantee sold into the
secondary market under this subparagraph.

“(O) REGULATORY CAPITAL REQUIREMENTS. —

“(Risk WEIGHT.—With respect to the appropriate
Federal banking agencies or the National Credit Union
Administration Board applying capital requirements under
their respective risk-based capital requirements, a covered
toan shall receive a risk weight of zero percent.

“Cit) TEMPORARY RELIEF FROM TDR DISCLOSURES.—
Notwithstanding any other provision of Jaw, an insured
depository institution or an insured credit union that
modifies a covered loan in relation to COVID~19-related
difficulties in a troubled debt restructuring on or after March
13, 2020, shall not be required to comply with the Financial
Accounting Standards Board

EXHIBIT A
Page 8
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 10 of 13 PagelD 150

H.R. 748—13

Accounting Standards Codification Subtopic 310-40
(‘Receivables - Troubled Debt Restructurings by Creditors’)
for purposes of compliance with the requirements of the

Federal Deposit Insurance Act (12 U.S.C. 1811 et seq,), until

such time and under such circumstances as the appropriate

Federal banking agency or the National Credit Union

Administration Board, as applicable, determines

appropriate.

“{P) REIMBURSEMENT FOR PROCESSING.—

“(i) IN GENERAL.-The Administrater shall reimburse a
fender authorized to make a covered loan at a rate, based on
the balance of the financing outstanding at the time of
disbursement of the covered loan, of—

“U) 5 percent for loans of not more than $350,000;

“(ID 3 percent for loans of more than $350,000 and
less than $2,000,000; and

“(IL} 1 percent for loans of not less than
$2,000,000.

“(ii) FEE LIMiTS.—An agent that assists an eligible recipient
ta prepare an application for a covered loan may not collect a
fee in excess of the limits established by the Administrator.

“(iii) Timina—A reimbursement described in clause
(i) shall be made not later than 5 days after the
disbursement of the covered loan.

“Civ) SENSE OF THE SENATE.—It is the sense of the Senate
that the Administrator should issue guidance to lenders
and agents to ensure that the processing and disbursement
of covered loans prioritizes small business concerns and
entities in underserved and rural markets, tncluding
veterans and members of the military community, small
business concerns owned and controlled by socially and
economically disadvantaged individuals (as defined in
section 8{d}(3)(C)), women, and businesses in operation
for less than 2 years.

“(Q) Durtication.—Nothing in this paragraph shall
prohibit a recipient of an economic injury disaster loan made
under subsection (b}(2) during the period beginning on January
31, 2020 and ending on the date on which covered loans are
made available that is for a purpose other than paying payroll
costs and other obligations described in subparagraph (F) from
receiving assistance under this paragraph.

“{R) WAIVER OF PREPAYMENT PENALTY.—Notwith-standing any
other provision of law, there shall be no prepayment penalty for
any payment inade on a covered loan.”

{b} CommiTMEnTs For 7(a) Loans.—During the period beginning on
February 15, 2020 and ending on June 30, 2020—

(1) the amount authorized for commitments for general
business loans authorized under section 7(a) of the Small Business Act
(15 U.S.C. 636({a)), including loans made under paragraph (36) of such
section, as added by subsection (a), shall be $349,000,000,000; and

EXHIBIT A
Page 9
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 11 of 13 PagelD 151

H.R. 748-14

(2) the amount authorized for commitments for such loans
under the heading “BUSINESS LOANS PROGRAM ACCOUNT” under the
heading “SMALL BUSINESS ADMINISTRATION” under title V of the
Consolidated Appropriations Act, 2020 {Public Law 116-93; 133
Stat, 2475) shall not apply.

{c) Express LOANS.—

(1) IN GENERAL.—Section 7(a)(31)(D) of the Small Business Act (15
U.S.C. 636(a}(31)(D)) is amended by striking “$350,000” and inserting
“$1,000,000",

(2) PROSPECTIVE REPEAL.—~Effective on January 1, 2021, section
7(a}(31)(D) of the Small Business Act (15 U.S.C. 36 Cay(31)(D)) is
amended by striking “$1,000,000” and inserting "$350,00
(d) Exception To GUARANTEE FEE WAIVER FOR VETERANS. Section

7{a}(31)(G) of the Small Business Act (15 U.S.C. 636(a}(31}(G)) is
amended—

(1) by striking clause {ii}; and

(2) by redesignating clause (iii) as clause (ii).

(e) INTERIM RULE.—On and after the date of enactment of
this Act, the interim final rule published by the Administrator entitled
“Express Loan Programs: Affiliation Standards” (85 Fed. Reg. 7622
(February 10, 2020)) is permanently rescinded and shall have no force or
effect,

SEC. 1103, ENTREPRENEURIAL DEVELOPMENT.

(a) DeFINITIONS.—In this section—
(1) the term “covered simall business concern” means a small
business concern that has experienced, as a result of COVID-19—

(A) supply chain disruptions, including changes in—
Q)} quantity and lead time, including the number of

shipments of components and delays in shipments;
(ii) quality, including shortages in supply for quality

control reasons; and
(iii) technology, including a compromised

payment network;

(B) staffing challenges;

(C) a decrease in gross receipts or customers; or
(D} a closure;
(2) the term “resource partner” means—

(A) asmall business development center; and

(8) a woimen's business center;

(3) the term “small business development center” has the meaning
given the term in section 3 of the Smal} Business Act (15 U.S.C. 632); and

(4) the term “women's business center” means a women’s business
center described in sectlon 29 of the Small Business Act (15 U.S.C. 656).
(b) EDUCATION, TRAINING, AND ADVISING GRANTS. —

(1) IN) GENERAL—The Administration may provide financial
assistance in the form of grants to resource partners to provide
education, training, and advising to covered small business concerns,

(2) Use of FuNDs.—Grants under this subsection shall be used
for the education, training, and advising of covered small business
concerns and their employees on—

. EXHIBIT A
Page 10
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 12 of 13 PagelD 152

H.R. 748-32

“(d)(1) Subject to paragraph (3), for a plan confirmed prior to the date of
enactment of this subsection, the plan may be modified upon the request of
the debtor if-—

“(A)the debtor is experiencing or has experienced a material
financial hardship due, directly or indirectly, to the coranavirus
disease 2019 (COVID-19) pandemic; and

"(B) the modification is approved after notice and a hearing.

“(2)A plan modified under paragraph (1) may not provide for
payments over a period that expires more than 7 years after the time
that the first payment under the original confirmed plan was due.

"(3) Sections 1322(a), 1322(b}, 1323(c}, and the requirements of
section 1325(a) shall apply to any modification under paragraph (1).”.

(D) APPLICABILITY.--

{i) The amendments made by subparagraphs (A) and
(B) shall apply to any case commenced before, on, or after
the date of enactment of this Act.

(ii)The amendment made by subparagraph (C) shall
apply to any case for which a plan has been confirmed
under section 1325 of title 11, United States Code, before
the date of enactment of this Act.

{2) SunseT.—

(A) IN GENERAL.—
(i) ExcLusion FROM CURRENT MONTHLY INCOME— Section
101(10A}(B}{i) of title 11, United States Code, is amended
(t in subclause (I), by striking the
semicolon at the end and inserting “; and”;
(tp in subclause (IV), by striking “; and” and
inserting a period; and
(HD) by striking subclause (V).

(ii) ConriamMaTion oF PLAN.—Section 1325(b}({2) of title
11, United States Code, is amended by striking “payments
made under Federal law relating to the national emergency
declared by the President under the National Emergencies
Act (50 U.S.C. 1601 et seq.) with respect to the coronavirus
disease 2019 (COVID- 19},”.

{ii} MopiFicaTioN OF PLAN AFTER CONFIRMA-TION—Section
1329 of title 11, United States Code, is amended by striking
subsection (d).

(8) EfFEcTIVE DATE.-The amendments made by subparagraph

{A) shall take effect on the date that is 1 year after the date of

enactment of this Act.

SEC. 1114. EMERGENCY RULEMAKING AUTHORITY.

Not later than 15 days after the date of enactment of this Act, the
Administrator shall issue regulations to carry out this title and the
amendments made by this title without regard to the notice
requirements under section 553(b) of title 5, United States Code.

EXHIBIT A
Page 11
Case 8:20-cv-01497-WFJ-JSS Document 7-1 Filed 07/20/20 Page 13 of 13 PagelD 153

H.R. 748--21

without submitting to the lender that is servicing the covered loan the
documentation required under subsection (e).

({g) Dectsion.—Not later than 60 days after the date on which a lender
receives an application for loan forgiveness under this section from an eligible
recipient, the lender shall issue a decision on the an application.

(h) Hotp HarMurss.—If a lender has received the documentation
required under this section from an eligible recipient attesting that the
eligible recipient has accurately verified the payments for payroll costs,
payments on covered mortgage obligations, payments on covered lease
obligations, or covered utility payments during covered period—

(1) an enforcement action may not be taken against the

lender under section 47(e) of the Small Business Act (15 U.S.C. 657t(e))

relating to loan forgiveness for the payments for payroll costs, payments

on covered mortgage obligations, payments on covered lease obligations,
or covered utility payments, as the case may be; and
(2) the lender shall not be subject to any penalties by

the Administrator relating to loan forgiveness for the payments for

payroll costs, payments on covered mortgage obligations, payments

on covered lease obligations, or covered utility payments, as the case
may be.

(i) Taxaui.ity.— For purposes of the Internal Revenue Code
of 1986, any amount which (but for this subsection} would be includible in
gross income of the eligible recipient by reason of forgiveness described in
subsection (b) shall be excluded from gross income,

(j) RULE oF ConsTRucTion.—The cancellation of indebtedness on a covered
Joan under this section shall not otherwise modify the terms and conditions of
the covered loan.

(k) REGULATIONS—-Not later than 30 days after the date of enactment of
this Act, the Administrator shall issue guidance and regulations implementing
this section.

SEC. 1107. DIRECT APPROPRIATIONS,

(a) In GENERAL.—-There is appropriated, out of amounts in the Treasury
not otherwise appropriated, for the fiscal year ending September 30, 2020, to
remain available until September 30, 2021, for additional amounts—

(1) $349,000,000,000 under the heading “Small Business
Administration— Business Loans Program Account, CARES Act” for
the cost of guaranteed loans as authorized under paragraph (36) of
section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by
section 1102(a)} of this Act;

(2) $675,000,000 under the heading “Small Business
Administration—Salaries and Expenses” for salaries and expenses of the
Administration;

(3) $25,000,000 under the heading “Small Business
Administration—Office of Inspector General”, to remain available
until September 30, 2024, for necessary expenses of the Office of
Inspector General of the Administration in carrying out the
provisions of the Inspector General Act of 1978 (S U.S.C. App.);

(4) $265,000,000 under the heading “Smal! Business
Administration—Entrepreneurial Development Programs", of which—

EXHIBIT A
Page 12
